Napton, J.,
delivered the opinion of the court.
This was an action of trespass for entering the plaintiff’s close and pulling down his fences. The defence was, that the locus in quo had been used by the public as a road since the firstfsettlement of the country. It seems that the plaintiffhad left a lane through his farm, and that this lane had been open to the public for fifteen years, when he concluded to fence it up. The defendant, who was a near neighbor, was by this subjected to the inconvenience of going round the plaintiff’s farm to get to his timber, by which his distance from his timber was increased a mile. Upon this state of facts, the court was called upon to say that the road in question had been dedicated to public use. This instruction the court refused, and upon the propriety of such refusal arises the only question in the case.. •
We do not doubt but that a person may dedicate his land as a public highway without a deed, and that a use of twenty years is not in all cases essential to establish such dedication. But this is in cases where it is obviously the intention of the proprietor to make such dedication. The bare fact, that a farmer leaves a lane through his farm for his own convenience, and permits the public to use it as a highway, does not authorize any inference that it is his intention to dedicate such road to the public, tín the contrary, in most instances in our country, no such idea is entertained. The road is left for his own convenience and it is changed from time to time or entirely closed as that convenience may require. It is very different from the case of the owner of ground in a city, who lays out streets and sells out lots in,accordance with a plat. To apply principles which have been held to imply such dedications in cities and towns to the customs prevalent in a sparcely settled agricultural district, would lead to manifest injustice. We think the circuit court properly refused the instruction.
Judgment affirmed.